Citation Nr: 1143334	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left eye disability with defective visual acuity.

2.  Entitlement to service connection for right eye disability with surgery for myopia and astigmatism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1987 to December 1987, and from January 1990 to June 1990.  She had active duty service from November 1990 to October 1991, including service in the Southwest Asia theater of the Persian Gulf War.  She had additional service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On appeal in May 2010, the Board remanded the case for additional development.

The claims file raises an informal claim for service connection for migraines.  This matter is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  A chronic left eye disability was not manifest during service, and the currently diagnosed refractive error is unrelated to service.

2.  A chronic right eye disability was not manifest during service, and the currently diagnosed refractive error is unrelated to service.


CONCLUSIONS OF LAW

1.  A chronic left eye disability with defective visual acuity was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A chronic right eye disability with surgery for myopia and astigmatism
was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in February 2009 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The February 2009 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claims.  VA has obtained service treatment records (STRs); afforded the Veteran a physical examination; and provided her the opportunity to give testimony before the Board, which she declined.  The Veteran has submitted selected private medical records; she has not provided releases to allow VA to obtain complete records on her behalf.  The VA examination is adequate for adjudication purposes.  The July 2011 examiner offered the requested opinion, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claims.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c) (2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 1987 enlistment examination contains a normal clinical evaluation of the eyes.  Visual acuity was measured as 20/40 in the right eye, corrected to 20/20, and 20/20 in the left eye.  

A June 1988 examination also contains a normal clinical evaluation of the eyes.  Visual acuity was measured as 20/25 in the right eye and 20/60 in the left eye, both corrected to 20/20.  On the accompanying medical history report, the Veteran noted that she wore glasses and had an astigmatism in her left eye. 

A December 1988 enlistment examination notes an abnormal clinical evaluation of the eyes.  The clinician noted mild pterygium of the left eye that was not considered disabling.  Visual acuity was measured as 20/50 in the right eye, corrected to 20/20, and 20/20 in the left eye.  The Veteran denied a history of eye trouble in the accompanying medical history report.  

A February 1989 examination found the Veteran's eyes to be clinically normal with 20/20 visual acuity in both eyes.  The Veteran denied a history of eye trouble in the accompanying medical history report.  She also reported a three-year history of wearing glasses due to an astigmatism.

A December 1990 optometry services exam showed mixed astigmatism of the right eye and emmetropia in the left eye.

A September 1991 examination contains a normal clinical evaluation of the eyes.  Visual acuity was measured as 20/70 in the right eye, corrected to 20/20, and 20/20 in the left eye.  The Veteran denied a history of eye trouble in the accompanying medical history report.

A May 1994 Reserve examination contains a normal clinical evaluation of the eyes.  Visual acuity was corrected to 20/20 in both eyes.  The Veteran denied a history of eye trouble in the accompanying medical history report.

A March 2000 Reserve examination contains a normal clinical evaluation of the eyes.  Visual acuity was corrected to 20/20 in both eyes.  The Veteran denied a history of eye trouble in the accompanying medical history report.

A September 2004 Reserve examination contains another normal clinical evaluation of the eyes.  Visual acuity was measured as 20/25 in the right eye and 20/20 in the left eye.  The Veteran again denied a history of eye trouble in the accompanying medical history report.  

Post-service medical records show a continuing diagnosis of refractive error.  In fact, the Veteran had lasik surgery on her right eye in 2005.  She currently wears glasses to correct this.  She also has dry eyes, and uses drops for lubrication.

In May 2010, the Board remanded the case for additional development, to include scheduling a VA examination to determine the nature and etiology of any eye disability.

As instructed in the May 2010 remand, a VA eye examination was conducted in July 2011; the claims file was reviewed in conjunction with the examination.  The Veteran reported that she had no eye diseases.  She complained of a visual aura with migraines of 15 years' duration, as well as dry eyes for which she occasionally used artificial tears.  Visual acuity was 20/50 on the right and 20/40 on the left, both corrected to 20/20.  The examiner diagnosed migraine with visual aura, status post refractive surgery, and refractive error.  He opined that the Veteran had no evidence of eye diseases.  She had refractive surgery and a residual need for glasses.  She also had occasional dryness, which the examiner noted is not unusual after refractive surgery.  

There is no finding or complaint of dry eyes in service or for many years after.  No provider has opined that the Veteran has a currently diagnosed eye disability, and continuity of symptoms is not established by lay or medical evidence.  While there was a decrease in visual acuity in service, the VA examiner determined that the Veteran's visual disability is a refractive error.  This is not considered to be a service connectable disease or disability as a matter of law.  38 C.F.R. § 3.303(c).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Therefore, a claim on the basis of refractive error of the eyes, with no superimposed disease or injury, must necessarily be denied.  

The Board acknowledges the Veteran's contentions that she was exposed to environmental hazards during her military service in the Persian Gulf, and she is competent to testify as to decreased vision.  However, the matter of the etiology of any currently diagnosed eye disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  And, even if her opinion was entitled to be accorded some probative value, it is far outweighed by the July 2011 VA examiner who thoroughly reviewed the claims file, examined the Veteran, and concluded that there are no eye abnormalities other than mere refractive error.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for left and right eye disabilities is not warranted. 


ORDER

Service connection for left eye disability with defective visual acuity is denied.

Service connection for right eye disability with surgery for myopia and astigmatism is denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


